FILED
                             NOT FOR PUBLICATION                            SEP 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TERESA GUEVARA TRIGUEROS,                        No. 13-73074
AKA Mercedes Garcia Garcia, AKA
Teresa Jesus Guevara, AKA Nancy                  Agency No. A088-895-326
Gutierrez Wenees,

               Petitioner,                       MEMORANDUM*

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Teresa Guevara Trigueros, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for withholding of removal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Guevara Trigueros’ failure to claim in her application and declaration a

political motive for the harm she experienced or fears, and based on the

implausibility of her testimony. See Shrestha, 590 F.3d at 1048 (adverse

credibility determination reasonable under the totality of circumstances); see also

Kin v. Holder, 595 F.3d 1050, 1056-57 (9th Cir. 2010) (failure to mention

participation in political demonstration on asylum application supported adverse

credibility determination). Thus, we deny Guevara Trigueros’ petition as to her

withholding of removal claim.

      Substantial evidence supports the agency’s denial of CAT relief because

Guevara Trigueros failed to show it is more likely than not she will be tortured if

returned to Honduras. See Shrestha, 590 F.3d at 1048-49. Thus, we deny Guevara

Trigueros’ petition as to her CAT claim.

      PETITION FOR REVIEW DENIED.


                                           2                                   13-73074